EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the three and nine months ended October 31, 2013, and 2012 (Expressed in Canadian Dollars) (Unaudited) 1 CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the condensed consolidated interim financial statements prior to their submission to the Board of Directors for approval. The condensed consolidated interim financial statements as at October 31, 2013, and 2012 and for the periods then ended have not been reviewed or audited. “David Wolfin” “Malcolm Davidson” David Wolfin President & CEO December 20, 2013 Malcolm Davidson, CA Chief Financial Officer December 20, 2013 2 CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note October 31, 2013 (unaudited) January 31, 2013 Assets Current assets Cash and cash equivalents $ $ Other amounts receivable Prepaid expenses Exploration and Evaluation Assets 4 Property and Equipment 5 Investments in Related Companies 6 Amounts Receivable from a Related Party 10b Reclamation Bonds 7 Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Amounts payable to related parties 10c Reclamation Provision 11 Deferred Tax Liability Total liabilities Equity Share Capital 8 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) Equity Attributable to Equity Holders of the Company Equity Attributable to Non-Controlling Interests Total Equity Total Liabilities and Equity $ $ Approved by the Board of Directors on December 20, 2013: /s/ David Wolfin Director
